     Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.69 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

PHILLIP C. ROGERS,
                                                             Case No. 1:18-CV-1112
        Plaintiff,
v.
                                                             HON. JANET T. NEFF
WATER STONE CONNECT,
CHASE INC.,
CHASE IDEAS INC.,
GO GREEN MEDIA, LLC,
MITCHELL CHASE GASSERT,
GLOBAL DS GROUP, LLC,
ALLERAND CAPITAL, LLC and
EDWARD CHARLES WELKE,

      Defendants.
____________________________/

                               FIRST AMENDED COMPLAINT

I. Introduction

        1.      This is an action for damages brought by plaintiff Phillip C. Rogers against

Defendants for violating the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

        2.      The TCPA prohibits a person or its agent from calling or sending a text

advertisement to a cellular telephone without the recipient’s prior express invitation or

permission. The TCPA provides a private right of action and a minimum award of damages in

the liquidated amount of $500.00 per violation, which may be trebled to $1,500.00 per violation

for willful violations.

        3.      Unsolicited text messages cause actual damage to the recipient. Unsolicited text

messages cause the recipient to incur actual money damages when the text messages consume

the allotment of prepaid minutes, text messages and data that have been purchased by the

recipient. Unsolicited text messages waste the recipient’s time that could have been spent on



                                                 1
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.70 Page 2 of 17



something else, rather than reviewing and deleting the unsolicited text messages. Unsolicited text

messages invade and interrupt the recipient’s privacy and workday.

II. Jurisdiction

       4.      This court has jurisdiction under 47 U.S.C. § 227 (TCPA) and 28 U.S.C. § 1331.

Venue in this judicial district is proper because the pertinent events and related injury took place

in Kent County, Michigan.

III. Parties

       5.      Plaintiff Phillip C. Rogers is an adult natural person residing in Kent County,

Michigan.

       6.      Defendant Chase Inc. is a Nevada corporation, incorporated on or about October

26, 2012, and purports to be doing business at 2885 East Quail Avenue, Las Vegas, Nevada

89120, but the address is merely the business address for the company’s registered agent,

XFirms, Inc. The President, Secretary, Treasurer and Director of Chase Inc. is defendant

Mitchell Chase Gassert.

       7.      Defendant Chase Ideas Inc. (“Chase Ideas”) is a Nevada corporation, incorporated

on or about October 29, 2012, and purports to be doing business at 2885 East Quail Avenue, Las

Vegas, Nevada 89120, but the address is merely the business address for the company’s

registered agent, XFirms, Inc. The President, Secretary, Treasurer and Director of Chase Inc. is

defendant Mitchell Chase Gassert.

       8.      Chase Ideas and Mr. Gassert maintain an internet domain name,

www.chaseideas.com, that links to an active internet website. The website makes numerous

representations, including:




                                                 2
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.71 Page 3 of 17



            a. Chase Ideas sometimes does business under the unregistered, assumed name “List

               Cabinet.”

            b. “[T]he company priority nowadays is on high-end internal development projects,

               with an emphasis on the advertising network, online marketing platforms, and

               other public web services.”

            c. Chase Ideas has “worked with” multiple companies, including defendant Allerand

               Capital, LLC and non-party Twilio Inc.

       9.      The website at www.chaseideas.com contains a link to a “Portfolio” of related

services offered by Chase Ideas, including:

            a. ListCabinet.com, described as a realtime list management platform that can be

               used as a data/list aggregation platform.

            b. ChaseLeads.com, described as “the best [marketing] leads in the industry. Large

               volumes of highly targeted leads in all the major vertical, available for instant

               download.”

            c. ChaseMobile.com, described as “the Mobile Development, Mobile Advertising,

               and SMS Autoresponder division of the network ecosystem.”

            d. ChaseClicks.com, described as a “network focused on top quality US-based

               networks and general traffic exchanges . . . with best converting campaigns in the

               common verticals” and touting a “New Exclusive Campaign” to advertise the

               restructuring of delinquent payday loans.

            e. Go Green Media, described as “one of our affiliated companies” that has “built

               [advertising] campaigns that others only ‘talk’ about. Ask around. People know




                                                 3
     Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.72 Page 4 of 17



              us. Leverage over 25 years of marketing and technology expertise and a vast

              network of industry relationships. Go Global. Go Viral. Go Green.”

        10.   The website at www.chaseideas.com links to a personal website for Mr. Gassert,

www.chasegassert.com, wherein Mr. Gassert states that he is “the CEO and managing partner”

of Chase Ideas. Mr. Gassert also maintains the domain name www.cha2e.com that links to an

active internet website wherein Mr. Gassert explains his involvement with Chase Ideas and other

entities.

        11.   Defendant Go Green Media, LLC (“Go Green Media”) is a Nevada limited

liability company, incorporated on or about September 5, 2008, and purports to be doing

business at 2885 East Quail Avenue, Las Vegas, Nevada 89120, but the address is merely the

business address for the company’s registered agent, XFirms, Inc. The managing members of Go

Green Media are defendant Chase Inc. and non-party Megalodon Marketing, Inc. Non-party

Megalodon Marketing, Inc. is a Nevada corporation wholly owned by non-party Geoffrey

Warren Clay. The registered agent for Megalodon Marketing, Inc. is also XFirms, Inc.

According to an advertisement published by Mr. Clay, Go Green Media is a “full-service

agency,” and “experts in generating online web leads & live phone call transfers,” and provides

“email marketing & list management,” “internet marketing & media-buying,” “lead generation

solutions,” & “pay-per-click advertising & real-time bidding platform.”

        12.   Defendant Mitchell Chase Gassert, also known as Chase Gassert, is a natural

person, age 31, purportedly residing at 118 Calle las Flores, Apartment 301, San Juan, Puerto

Rico 00911-2361. Mr. Gassert also has resided at 11565 Sunset Knolls Road, Lakeside,

California 92040-2809. Mr. Gassert is an owner, officer, manager and agent of defendants Chase

Inc. and Chase Ideas. Mr. Gassert is responsible for designing, implementing, overseeing, and




                                               4
     Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.73 Page 5 of 17



participating, in the marketing strategy that was used to send unsolicited text messages to

Plaintiff’s cellular telephone.

        13.     Non-party Go Green Debt Solutions, Inc., (“GGD”) is a Florida corporation,

incorporated on or about February 10, 2017. According to documents filed in the State of

Florida, GGD operates at 1074 Aviary Road, Wellington, Florida 33414, and receives mail at

2885 East Quail Avenue, Las Vegas, Nevada 89120. The President of GGD is defendant

Mitchell Chase Gassert and the Vice President is non-party Geoffrey Warren Clay. The

registered agent for GGD is non-party Patrick James Brannon, 1074 Aviary Road, Wellington,

Florida 33414. It will need to be determined in discovery whether GGD participated in sending

the unlawful text messages to Plaintiff’s cellular telephone.

        14.     Non-party Go Green Financial Solutions, Inc., (“GGF”) is a Florida corporation,

incorporated on or about February 15, 2017. According to documents filed in the State of

Florida, GGF operates at 1074 Aviary Road, Wellington, Florida 33414, and receives mail at

2885 East Quail Avenue, Las Vegas, Nevada 89120. The President of GGF is defendant Mitchell

Chase Gassert and the Vice President is non-party Geoffrey Warren Clay. The registered agent

for GGF is non-party Patrick James Brannon, 1074 Aviary Road, Wellington, Florida 33414. It

will need to be determined in discovery whether GGF participated in sending the unlawful text

messages to Plaintiff’s cellular telephone.

        15.     Non-party Payment Inc. is a Nevada corporation, incorporated on or about

October 23, 2017, and purports to be doing business at 2885 East Quail Avenue, Las Vegas,

Nevada 89120, but the address is merely the business address for the company’s registered agent,

XFirms, Inc. The President, Secretary, Treasurer and Director of Payment Inc. is defendant




                                                 5
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.74 Page 6 of 17



Mitchell Chase Gassert. It will need to be determined in discovery whether Payment Inc.

participated in sending the unlawful text messages to Plaintiff’s cellular telephone.

         16.   Defendants Chase Inc., Chase Ideas, Go Green Media and Mitchell Chase Gassert

are sometimes collectively referred to in this complaint as the “Marketing Defendants.”

         17.   The Marketing Defendants operated together as a common enterprise to run one

or more advertising campaigns to market the sale of financial services to people across the

country by sending text messages to cellular telephones, including the sending of multiple

unsolicited text messages to Plaintiff’s cellular telephone.

         18.   Defendant Global DS Group, LLC (“Global”) is a Delaware limited liability

company, FEIN 47-510xxxx, incorporated on or about September 18, 2015. On October 6, 2015,

Global filed with the State of Florida, an application to transact business in Florida. The

application was signed by Edward Charles Welke as Managing Member. The application was

accompanied by a cover letter instructing the State of Florida to return all documents regarding

the application to “Kay Caliendo, Global DS Group, LLC, c/o Allerand Capital,” email address

kcaliendo@allerand.com, and telephone number 561-427-6776. According to the Global 2018

Annual Report filed by Mr. Welke with the State of Florida, the Principal Place of Business for

Global is located at 675 West Indiantown Road, Suite 103, Jupiter, Florida 33458. The registered

agent for Global is Cogency Global Inc., 115 North Calhoun Street, Suite 4, Tallahassee, Florida

32301.

         19.   On October 1, 2015, Global anonymously registered the domain name

www.GlobalDSGroup.com. The domain name links to an active internet website that describes

Global as “Short Term Lenders” and states that “Global DS Group is a leader in the debt relief

industry. We offer FTC compliant, performance based, debt relief.” The website provides the




                                                  6
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.75 Page 7 of 17



following contact information: Address – 675 West Indiantown Road, Jupiter, Florida 33458;

Telephone – 866-677-5032 and 866-677-5044; and Email – Info@GlobalDSGroup.com. The

website also states: “We are a debt settlement company that has experience in negotiating with

creditors large and small.”

       20.     Defendant Allerand Capital, LLC (“Allerand”) is a Delaware limited liability

company, FEIN 27-129xxxx, incorporated on or about December 28, 2011. On January 12,

2012, Allerand filed with the State of Florida, an application to transact business in Florida. The

application was signed by Edward Charles Welke as Managing Member. The application was

accompanied by a cover letter instructing the State of Florida to return all documents regarding

the application to “Kay Caliendo, Allerand Capital, LLC,” email address

kcaliendo@allerand.com, and telephone number 561-427-6776. According to the Allerand 2018

Annual Report filed by Allerand with the State of Florida, Allerand is managed by non-party

Richard J. Sabella and the Principal Place of Business for Allerand is located at 675 West

Indiantown Road, Suite 103, Jupiter, Florida 33458. The registered agent for Allerand is

Cogency Global Inc., 115 North Calhoun Street, Suite 4, Tallahassee, Florida 32301.

       21.     Allerand maintains an internet domain name, www.allerand.com, registered on

December 27, 2011, and that links to a related internet website stating that Allerand is “a

boutique investment firm with offices in Florida and Connecticut,” “comprised of three

principals” (Richard J. Sabella, Ward Charles Welke and J. Peter Paganelli) “and several

employees” (including Brenda Kay Caliendo, as Operations Manager), that along with its

affiliates (including Global DS Group, LLC) “specialize in making private investments in

various types of products and industries.” The website also states that Allerand, through Allerand

Speciality Finance, “has taken operating roles in a number of consumer-based financial servicing




                                                 7
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.76 Page 8 of 17



and advisory companies, including debt settlement …. and has helped over 25,000 consumers

throughout its history.”

       22.     Allerand Specialty Finance, LLC is an assumed name registered on February 28,

2012, by SWZ Financial LLC, a Florida limited liability, 675 West Indiantown Road, Suite 103,

Jupiter, Florida 33458, FEIN 45-436xxxx. The manager of SWZ Financial LLC is Edward

Charles Welke.

       23.     Allerand maintains the internet website, www.allerandcapitalllc.wordpress.com,

captioned “Allerand Capital LLC – Payday Loan Alternatives,” “Allerand Capital LLC Get Cash

Overnight. Bad Credit OK. Online Approvals – Apply24/7,” and offers: “Here at Allerand

Capital LLC, we help you get the cash you need NOW! Gain immediate access to cash after

filling out our simple, secure online loan application.”

       24.     Allerand and Mr. Welke previously offered payday loans and debt consolidation

services through Payless Financial Group, LLC, a Florida limited liability company, incorporated

on or about March 21, 2012, located at 675 West Indiantown Road, Suite 103, Jupiter, Florida

33458, with a contact email address of wwelke@allerand.com.

       25.     Defendant Edward Charles Welke, also known as Ward Welke, is a natural

person, age 40, likely residing at 12375 Ridge Road, North Palm Beach, Florida 33408-2528 or

253 Marlberry Circle, Jupiter, Florida 33458-2849. Mr. Welke is a Managing Member of

defendants Global and Allerand. Mr. Welke has owned and managed multiple entities offering to

make payday loans and perform debt settlement services. Mr. Welke oversaw and managed the

marketing efforts of Global and Allerand, including the advertising campaign that resulted in the

sending of unsolicited SMS text messages to Plaintiff’s cellular telephone.




                                                 8
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.77 Page 9 of 17



       26.     Defendants Global DS Group, LLC, Allerand Capital, LLC and Mr. Welke are

sometimes collectively referred to in this complaint as the “Financial Services Defendants.”

       27.     The Financial Services Defendants operate as a common enterprise, making

payday loans to consumers and/or selling consumer leads to payday loan lenders, as well as

providing debt settlement services to consumers and/or selling consumer leads to entities

providing debt settlement services to consumers.

       28.     The Financial Services Defendants and/or their agents hired the Marketing

Defendants to send at least forty-five unsolicited SMS text messages to Plaintiff’s phone,

advertising the Financial Services Defendants’ payday loan and debt settlement services and/or

lead generations.

IV. Facts

       29.     According to defendant Mitchell Chase Gassert, on May 16, 2016, non-party

Belinda Smith visited the internet website https://elitecashwire.com and somehow (knowingly or

not) gave the company permission to sell Ms. Smith’s personal and contact information to

marketing companies or anyone else. Mr. Gassert also claims that Ms. Smith gave permission for

anyone who purchased Ms. Smith’s personal and contact information to send advertisements to

Ms. Smith by text message.

       30.     In or about September of 2016, Plaintiff purchased and activated a new cellular

telephone. Plaintiff’s telecommunications carrier randomly assigned a cellular telephone number

to Plaintiff and his new cellular telephone.

       31.     Apparently, the cellular telephone number assigned to Plaintiff and his new

cellular telephone was a cellular telephone number previously assigned to Ms. Smith.




                                                9
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.78 Page 10 of 17



         32.       Plaintiff does not know Belinda Smith, has never met Belinda Smith, and has

never communicated with Belinda Smith.

         33.       Almost immediately after Plaintiff obtained and activated his new cellular

telephone, Plaintiff began to receive frequent, unsolicited text messages, advertising payday

loans.

         34.       Between September 20, 2016 and October 4, 2016, telephone number 877-737-

6131 was used to send five unsolicited text messages to Plaintiff’s cellular telephone, advertising

payday loans. On October 4, 2016, Plaintiff sent a return text message to 877-737-6131 to stop

the text messages and immediately received a text message confirming that Plaintiff’s cellular

telephone number had “successfully been unsubscribed.”

         35.       Despite the foregoing, on October 21, 2016, telephone number 970-701-4095 was

used to send another unsolicited text message to Plaintiff’s cellular telephone, advertising payday

loans. Plaintiff immediately sent a return text message to 970-701-6131 to stop the texts and

immediately received a text message confirming that Plaintiff’s cellular telephone number had

“successfully been unsubscribed.”

         36.       Despite Plaintiff’s repeated efforts to stop the unsolicited text messages,

Plaintiff’s cellular telephone number has continued to be sold, marketed and included in

databases for various advertising campaigns, resulting in multiple entities sending hundreds of

unsolicited text messages to Plaintiff’s cellular telephone, advertising payday loans and other

types of credit.

         37.       Between October 21, 2016 and October 17, 2018, the Marketing Defendants

and/or their agents, on behalf of the Financial Services Defendants, intentionally made forty-five

or more calls and intentionally sent forty-five or more unsolicited text messages to Plaintiff’s




                                                    10
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.79 Page 11 of 17



cellular telephone, offering to make short term loans, with actual knowledge that Plaintiff did not

consent to receive any of the calls that were made and messages that were sent to Plaintiff’s

cellular telephone.

       38.      A log for all forty-five calls and text messages, with dates, times, short codes,

telephone numbers, and other content, is attached as Exhibit A.

       39.      Each text message showed up on the display of Plaintiff’s cellular telephone

merely as a “New Message.” To view the name of the sender and content of each message,

Plaintiff was required to use his prepaid minutes and incur actual money damages.

       40.      The Marketing Defendants and/or their agents used the following telephone

numbers to call Plaintiff’s cellular telephone and send multiple SMS text messages to Plaintiff’s

cellular telephone:

             a. 209-270-3371;

             b. 217-441-2889;

             c. 503-707-7942;

             d. 701-401-7943;

             e. 702-936-4411;

             f. 804-265-6957; and

             g. 916-713-7466.

       41.      The Marketing Defendants and/or their agents used the following SMS Short

Codes to call Plaintiff’s cellular telephone and send multiple SMS text messages to Plaintiff’s

cellular telephone:

             a. 27367; and

             b. 58528.




                                                 11
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.80 Page 12 of 17



        42.     The SMS Short Code 58528 was used to make at least thirty of the calls and send

at least thirty of the unsolicited text messages to Plaintiff’s cellular telephone.

        43.     On September 26, 2018, the Court entered an Order granting Plaintiff’s Motion

Requesting Leave to Serve Expedited, Limited Discovery to Identify Defendants (ECF No. 4,

PageID.68).

        44.     Non-party Twilio Inc. is a telecommunications carrier that provides SMS Short

Codes to its customers, along with a portal and other support that allows its customers to develop

and implement advertising campaigns by sending text messages to cellular telephones. Twilio

Inc. is the “owner” of SMS Short Code 58528, which Twilio Inc. periodically leases to its

customers for a fee.

        45.     On September 28, 2018, Plaintiff served a subpoena on non-party Twilio Inc.

requesting the Twilio Inc. customer identification information related to the use of SMS Short

Code 58528, covering that period from September 1, 2016 through September 30, 2018.

        46.     On October 12 and 18, 2018, Twilio Inc. responded to Plaintiff’s subpoena and

provided its customer information, stating that for the entire period from September 1, 2016

through September 30, 2018, the entities registered by Twilio Inc. to use SMS Short Code 58528

to send SMS text messages to Plaintiff’s cellular telephone were Chase Inc. and Chase Ideas Inc.,

doing business as ListCabinet, located at 2885 East Quail Avenue, Las Vegas, Nevada 89120,

with the internet domain http://listcabinet.com, and that the contact person was Mitchell Chase

Gassert, at admin@listcabinet.com and chase@chaseideas.com.

        47.     Non-party Twilio Inc. maintains an internet website, www.twilio.com with a

cross-marketing section named “Twilio Doers,” containing Mr. Gassert’s biography and multiple

links to Mr. Gassert’s businesses, including Chase Ideas.




                                                  12
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.81 Page 13 of 17



       48.     Some of the unsolicited text messages sent to Plaintiff’s cellular telephone stated

that the recipient could obtain additional information regarding the short-term loans being

offered by calling telephone number 855-979-4455, which at the time was a telephone number

registered to defendants Global DS Group, LLC and/or Allerand Capital, LLC.

       49.     SMS text messages are subject to the same consumer protections under the TCPA

as voice calls. In re Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act

of 1991, Declaratory Ruling and Order, CG Docket No. 02-278, WC Docket No. 07-135, FCC

15-72, ¶ 107 (rel. July 10, 2015), https://www.fcc.gov/document/tcpa-omnibus-declaratory-

ruling-and-order (the “2015 FCC Order”).

       50.     The Marketing Defendants and/or their agents used an “automatic telephone

dialing system,” as the phrase is defined and used in the TCPA, to make calls and send the SMS

text messages to Plaintiff’s cellular telephone. Specifically, the equipment used to make calls and

send the SMS text messages to Plaintiff’s cellular telephone had the capacity (a) to store or

produce telephone numbers to be called, using a random or sequential number generator, and (b)

to dial such numbers. See 47 U.S.C. § 227(a)(1).

       51.     Equipment used to originate Internet-to-phone text messages to wireless numbers

via email or via a wireless carrier’s web portal is an “automatic telephone dialing system” as the

phrase is defined and used in the TCPA, and therefore calls made using the equipment require

consent. 2015 FCC Order, ¶¶ 108-122.

       52.     None of the above-described calls made by the Marketing Defendants and/or their

agents to Plaintiff’s cellular telephone was made for “emergency purposes” as the phrase is

defined and used in the TCPA, 47 U.S.C. § 227(b)(1)(A).




                                                13
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.82 Page 14 of 17



        53.     None of the above-described text messages sent by the Marketing Defendants

and/or their agents to Plaintiff’s cellular telephone was made for “emergency purposes” as the

phrase is defined and used in the TCPA, 47 U.S.C. § 227(b)(1)(A).

        54.     Defendants did not obtain Plaintiff’s “prior express consent” as the phrase is

defined and used in the TCPA, 47 U.S.C. § 227(b)(1)(A), to make the above-described calls to

Plaintiff’s cellular telephone.

        55.     Defendants did not obtain Plaintiff’s “prior express consent” as the phrase is

defined and used in the TCPA, 47 U.S.C. § 227(b)(1)(A), to send the above-described text

messages to Plaintiff’s cellular telephone.

        56.     Defendants did not obtain Plaintiff’s “prior express invitation or permission” as

the phrase is defined and used in the TCPA, 47 U.S.C. § 227(a)(4)(A), to make the above-

described calls to Plaintiff’s cellular telephone.

        57.     Defendants did not obtain Plaintiff’s “prior express invitation or permission” as

the phrase is defined and used in the TCPA, 47 U.S.C. § 227(a)(4)(A), to send the above-

described text messages to Plaintiff’s cellular telephone.

        58.     Plaintiff has never had an “established business relationship,” as the phrase is

defined and used in the TCPA, 47 U.S.C. § 227(a)(4)(B), with Defendants.

        59.     Defendants are not a “tax exempt nonprofit organization” as the phrase is defined

and used in the TCPA, 47 U.S.C. § 227(a)(4)(C).

        60.     Defendants made the above-described calls to Plaintiff’s cellular telephone and

sent the above-described text messages to Plaintiff’s cellular telephone for the purpose of

encouraging the recipient of the call and text messages to obtain a personal loan from Defendants

and/or Defendants’ customers.




                                                     14
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.83 Page 15 of 17



       61.     Each text message sent by Defendants to Plaintiff’s cellular telephone was an

“unsolicited advertisement” as the phrase is defined and used in the TCPA, 47 U.S.C. §

227(a)(5), because each text message was comprised of material, advertising the commercial

availability or quality of property, goods, or services, which was transmitted to Plaintiff’s

cellular telephone without Plaintiff’s prior express invitation or permission, in writing or

otherwise.

       62.     Defendants and/or Defendants’ agents used an automatic telephone dialing system

to make the described calls and send the described text messages to Plaintiff’s cellular telephone.

The calls were not for emergency purposes and the calls were not made with the prior express

consent of the called party. Accordingly, Defendants and Defendants’ agents violated the TCPA,

47 U.S.C. § 227(b)(1)(A)(iii).

       63.     “When the new subscriber to a reassigned number has not consented to the calls

to that number, the caller may reasonably be considered to have constructive knowledge – if not

actual knowledge – of the revocation of consent provided by the original subscriber to the

number when the caller makes the first call without reaching the original subscriber. . . . [T]he

opportunity for callers engaged in best practices to avoid liability for the first call following

reassignment acknowledges callers’ need for a reasonable opportunity to discover a reassignment

using available tools, while ensuring that those callers who have not taken steps available to

avoid making calls to reassigned numbers do not have, effectively, the ability to make unlimited

calls in a manner that contravenes the consumer protection goals of the TCPA. . . . Calls to

wireless numbers, where the caller does not have the consent of the called party – meaning the

current subscriber or customary user, as defined above – violate the TCPA, absent [an

emergency purposes or prior express consent of the called party].” 2015 FCC Order, ¶¶ 85-93




                                                  15
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.84 Page 16 of 17



        64.     On or before June 6, 2017, Plaintiff communicated in writing to Defendants

and/or Defendants’ agents that Defendants did not have permission to place calls to Plaintiff’s

cellular telephone number or to send text messages to Plaintiff’s cellular telephone number.

        65.     Defendants and/or Defendants’ agents continued to make calls to Plaintiff’s

cellular telephone and send unsolicited text messages to Plaintiff’s cellular telephone, offering to

make short term loans, with actual knowledge that Plaintiff did not consent to receive any of the

calls and text messages.

        66.     Defendants made each of the described calls and sent each of the described text

messages to Plaintiff’s cellular telephone.

        67.     Alternatively, Defendants’ agents, cloaked with actual and apparent authority,

made the calls and sent the text messages to Plaintiff’s cellular telephone.

        68.     Defendants willfully and knowingly violated the TCPA.

        69.     As an actual and proximate result of the acts and omissions of Defendants and

their employees and agents, Plaintiff has suffered actual damages and injury, including but not

limited to, monetary loss, periodic loss of the use of his cellular telephone, annoyance,

aggravation, invasion of his privacy, and violation of his right as created by Congress to be free

from Defendants’ unsolicited telephone calls and text message advertisements and intrusion in

Plaintiff’s life, for which Plaintiff should be compensated in an amount to be established by the

Court and at trial.

V. Claims for Relief

                        Count 1 – Telephone Consumer Protection Act

        70.     Plaintiff incorporates the foregoing paragraphs by reference.

        71.     Defendants have violated the TCPA. Defendants’ violations of the TCPA include,




                                                 16
    Case 1:18-cv-01112-ESC ECF No. 5 filed 11/07/18 PageID.85 Page 17 of 17



but are not necessarily limited to, the following:

            a) Defendants violated 47 U.S.C. § 227(b)(1)(A)(iii).

Wherefore, Plaintiff seeks judgment against all Defendants, jointly and severely, for:

       a)      Damages in the amount of $500.00 for each call made and text message sent by

               Defendants and/or Defendants’ agents to Plaintiff’s cellular telephone, pursuant to

               47 U.S.C. § 227(b)(3)(B);

       b)      Treble damages, calculated as $1,500.00 per call made and text message sent by

               Defendants and/or Defendants’ agents to Plaintiff’s cellular telephone, pursuant to

               47 U.S.C. § 227(b)(3);

       c)      An injunction requiring Defendants and/or Defendants’ agents to cease calling

               and cease sending text messages to Plaintiff’s cellular telephone, pursuant to 47

               U.S.C. § 227(b)(3)(A);

       d)      Costs of this action; and

       e)      Such other and further relief as the Court deems just and proper.



Dated: November 7, 2018                                     /s/ Phillip C. Rogers
                                                            Phillip C. Rogers (P34356)
                                                            Plaintiff
                                                            6140 28th Street SE, Suite 115
                                                            Grand Rapids, Michigan 49546-6938
                                                            (616) 776-1176
                                                            ConsumerLawyer@aol.com




                                                 17
